Citation Nr: 1101266	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  07-14 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, due 
to in-service herbicide exposure.

2.  Entitlement to service connection for prostate cancer with 
residual urinary incontinence, due to in-service herbicide 
exposure.

3.  Entitlement to service connection for erectile dysfunction, 
due to in-service herbicide exposure.

4.  Entitlement to service connection for peripheral neuropathy, 
due to in-service herbicide exposure.

5.  Entitlement to service connection for hypertension, due to 
in-service herbicide exposure.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1969 through November 
1970. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In October 2007, the Veteran appeared and testified at a Board 
videoconference personal hearing from the RO in Nashville, 
Tennessee, before the undersigned Acting Veterans Law Judge 
sitting in Washington, DC.  A transcript of the hearing has been 
added to the record.

In May 2008, the Board remanded the issues currently on appeal to 
the Appeals Management Center (AMC) for further development.  The 
record indicates that the AMC complied with the Board's requests, 
including the procurement of VA treatment records and records 
from the Social Security Administration (SSA).  As the AMC 
complied with the May 2008 Remand directives, we will proceed to 
render a decision on the claims.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (noting the Board's duty to "insure [the 
RO's] compliance" with the terms of its remand orders).


FINDINGS OF FACT

1.  The Veteran served in Korea from October 1969 to November 
1970; he did not serve in Korea at any time during the period 
from April 1968 to July 1969, and did not serve with one of the 
battalions presumed to been exposed to Agent Orange between April 
1968 and July 1969.  

2.  The Veteran was not exposed to Agent Orange or any other 
herbicide while serving on active duty.

3.  Diabetes mellitus was not present in service and is not 
etiologically related to service.

4.  Prostate cancer with residual urinary incontinence was not 
present in service and is not etiologically related to service.

5.  Erectile dysfunction was not present in service and is not 
etiologically related to service.

6.  Peripheral neuropathy with was not present in service and is 
not etiologically related to service.

7.  Hypertension with was not present in service and the Veteran 
has not been diagnosed as having hypertension.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131 
1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).

2.  Prostate cancer with residual urinary incontinence was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred or aggravated therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131 1137 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  Erectile dysfunction was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131 
1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).

4.  Peripheral neuropathy was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116, 1131 1137 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2010).

5.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131 
1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) 
inform the veteran about the information and evidence necessary 
to substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; and (3) 
inform the veteran about the information and evidence the veteran 
is expected to provide.  VCAA notice should be provided to a 
veteran before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) 
held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include (1) the veteran's 
status; (2) the existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) the degree 
of disability; and (5) the effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim, and to provide the veteran with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id.

An August 2005 VCAA notice substantially satisfied the provisions 
of 38 U.S.C.A. § 5103(a).  In this letter, the RO informed the 
Veteran about the information and evidence not of record that was 
necessary to substantiate his claim; the information and evidence 
that VA would seek to provide; and the information and evidence 
the Veteran was expected to provide.  The notice also provided 
specific information regarding substantiating a claim for 
herbicide exposure during service in Korea.  In an April 2006 
letter, the RO provided the information regarding disability 
rates and effective dates required by Dingess.  

Although this latter notice was issued after the November 2005 
rating decision from which this appeal arises, the RO 
subsequently re-adjudicated the Veteran's claims, as demonstrated 
by the April 2007 Statement of the Case (SOC).  As the SOC 
complied with the applicable due process and notification 
requirements for a decision, it constitutes a re-adjudication 
decision.  Accordingly, the provision of adequate notice followed 
by a re- adjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Prickett v. Nicholson, 20 Vet. App. 370, 376- 
78 (2006) (validating the remedial measures of issuing a fully 
compliant VCAA notification and re-adjudicating the claim in the 
form of a statement of the case to cure timing of notification 
defect); Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III) (holding that a statement of the case that 
complies with all applicable due process and notification 
requirements constitutes a re-adjudication decision).

Also, the evidence does not show, nor does the Veteran contend, 
that any notification deficiencies, with respect to either timing 
or content, have resulted in prejudice.  The record raises no 
plausible showing of how the notice provided affected the 
essential fairness of the adjudication.  

The Board finds that all necessary assistance has been provided 
to the Veteran.  VA has acquired the Veteran's service, 
personnel, and treatment records to assist the Veteran with his 
claims.  The Veteran has not been afforded with VA examinations 
to determine whether his claimed disorders are related to 
service.  In this regard, the Board notes that in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court held that in service 
connection claims, the VA must provide a VA medical examination 
when there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease occurred 
in service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4)(i).

As will be explained below, the Veteran's service treatment 
records are negative for any symptomatology related to diabetes 
mellitus, prostate cancer, erectile dysfunction, peripheral 
neuropathy, or hypertension.  The symptoms of these disorders did 
not appear until many years after service.  Most importantly, the 
Veteran essentially claims that all of the claimed disorders 
manifested due to exposure to herbicides, specifically Agent 
Orange, during service in Korea.  However, as will be explained 
below, there is no competent and credible evidence suggesting 
that the Veteran was exposed to herbicides during service.  Under 
these circumstances, there is no duty to provide a medical 
examination or obtain a medical opinion.  38 C.F.R. § 3.159(c); 
Duenas v. Principi, 18 Vet. App. 512, 518 (2004); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Regarding the October 2007 Board personal hearing, in Bryant v. 
Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2)(2010) requires that the Acting Veterans Law Judge 
(VLJ) who conducts a hearing fulfill two duties to comply with 
the above regulation.  These duties consist of (1) the duty to 
fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.   Here, 
during the July 2010 Board personal hearing, the Acting VLJ 
specifically noted the issues on appeal.  Then, having heard the 
Veteran's evidence, the Acting VLJ sought to identify any 
pertinent evidence not currently associated with the claims 
folder that might have been overlooked or was outstanding that 
might substantiate the claim.  As a result of the information 
provided at the hearing, the Board remanded the claims to procure 
further treatment and SSA records.  Therefore, the Acting VLJ 
substantially complied with the requirements of Bryant.

Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, as noted above, the hearing focused on the elements 
necessary to substantiate the Veteran's claims.  The Veteran, 
through his testimony, demonstrated that he had actual knowledge 
of the elements necessary to substantiate his claims.  As such, 
the Board finds that, consistent with Bryant, the Acting VLJ 
complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In view of the foregoing, the Board finds that VA has fulfilled 
its duties to notify and assist the Veteran in the claims under 
consideration.  Adjudication of the claims at this juncture, 
without directing or accomplishing any additional notification 
and/or development action, poses no risk of prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 & Supp. 
2010); 
38 C.F.R. §§ 3.303, 3.306 (2010).  A disorder also may be service 
connected if the evidence of record reveals the Veteran currently 
has a disorder that was chronic in service or, if not chronic, 
that was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establishes the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, generally, there must be (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

The Veteran claims that the claimed disorders are related to 
exposure to herbicides, specifically Agent Orange, during service 
in Korea.  The Department of Defense (DOD) has confirmed that 
Agent Orange was used along the demilitarized zone (DMZ) in Korea 
from April 1968 to July 1969.  Fields of fire between the front 
line defensive positions and the south barrier fence were 
defoliated.  The size of the treated area was a strip of land 151 
miles long and up to 350 yards wide from the fence to north of 
the "civilian control line."  There was no indication that 
herbicides were sprayed in the DMZ itself.  Herbicides were 
applied through hand spraying and by hand distribution of 
pelletized herbicides.  Although restrictions were put in place 
to limit potential for spray drift, run-off, and damage to food 
crops, records indicate that the effects of spraying were 
sometimes observed as far as 200 meters down wind.  The estimated 
number of exposed personnel is 12,056.  See M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C; see also Veterans Benefits 
Administration (VBA) "Fact Sheet" distributed in September 2003.

Units in the area during the period of use of herbicides included 
the following units of the 7th Infantry Division: 1st Battalion, 
17th Infantry; 1st Battalion, 31st Infantry; 1st Battalion, 32nd 
Infantry; 2nd Battalion, 10th Cavalry; 2nd Battalion 17th 
Infantry; and 2nd Battalion, 31st Infantry.  See M21-1MR, Part 
IV, Subpart ii, Chapter 2, Section C.

If it is determined that a veteran who served in Korea from April 
1968 to July 1969 belonged to one of the units identified by DOD, 
then it is presumed that he or she was exposed to herbicides 
containing Agent Orange, and the presumptions outlined in 38 
C.F.R. § 3.309(e) will apply.  See VA Adjudication Procedure 
Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, 
Topic 10, Block k.  If a veteran instead either belonged to a 
different unit located in Korea during this time period, or 
served in one of the units identified by DOD between September 1, 
1967 and August 31, 1971, but not during 1968 or 1969, then 
herbicide exposure will represent a factual determination to be 
established on a case-by-case basis.  See VA Adjudication 
Procedure Manual, M21-1 MR, Part VI, Chapter 2, Section B, Topic 
6, Block d.
\
The following diseases are associated with herbicide exposure for 
purposes of the presumption: chloracne or other acneform disease 
consistent with chloracne, Type II diabetes (also known as Type 
II diabetes mellitus), Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft- tissue sarcomas.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions of medical status generally do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 
also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court has 
emphasized that when a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of lay 
observation. In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one that exists because 
of an approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

Service Connection Analysis

The Veteran essentially contends that he developed each of the 
claimed disorders due to exposure to pesticide while serving in 
Korea from March 1969 through November 1970.  

After reviewing all the evidence of record, the Board finds that 
the preponderance of the evidence weighs against a finding of 
service connection for any of the claimed disorders of diabetes 
mellitus, prostate cancer, erectile dysfunction, peripheral 
neuropathy, and hypertension.  

Initially, the Board finds that the claimed disorders did not 
become manifest during active service or to a compensable degree 
within the first year after discharge from service.  The 
Veteran's service treatment records and post-service treatment 
dated within a year of service contain no notation indicating 
symptomatology related to diabetes mellitus, prostate cancer, 
erectile dysfunction, peripheral neuropathy, or hypertension.  In 
fact, the Veteran does not contend that any of these disorders 
became manifest during service or soon after service.  The 
Veteran was first diagnosed with diabetes mellitus in June 1996, 
prostate cancer in April 2004, and peripheral neuropathy in July 
2005, respectively.  Examiners diagnosed erectile dysfunction as 
being related to the April 2004 prostate surgery, performed to 
remove the Veteran's cancer.  Although the record indicates that 
the Veteran has somewhat elevated blood pressure, the evidence of 
record does not contain any diagnosis for hypertension. 

Having reviewed and weighed all the lay and medical evidence, the 
Board also finds that the Veteran was not exposed to herbicides 
during service.  Initially, the Board notes that the Veteran is 
not presumed to have been exposed to herbicides in Korea.  
Service personnel records indicate that the Veteran served in 
Korea with the 11th Engineering Battalion from October 1969 
through November 1970.  As the Veteran was not present in Korea 
from April 1968 through July 1969, and was not assigned to any of 
the units identified by DOD, the presumptions outlined in 38 
C.F.R. § 3.309(e) do not apply.  

The Board also finds that the Veteran's statements suggesting 
exposure to Agent Orange while service in Korea cannot support 
his claim as they either not competent on this question or not 
credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) (holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence).  At the 
April 2007 DRO hearing, the Veteran indicated that he was exposed 
to the residuals of Agent Orange that had been sprayed in Korea 
prior to his service in that country.  (DRO Hearing Transcript, 
pages 1-2).  The Veteran stated that his unit, the 11th 
Engineering Battalion, supported the Second and Seventh Infantry 
Divisions while stationed along the DMZ.  (DRO Hearing 
Transcript, page 3).  As part of his duties, the Veteran also 
claimed that he had to build a road from the Freedom Bridge 
"right into Panmunjom, right into North Korea."  He indicated 
that he was building the road for four months, beginning in April 
of 1970.  (DRO Hearing Transcript, page 2).  At the April 2007 
DRO hearing, the Veteran testified that, when he arrived in Korea 
in 1969, he and others unloaded drums of pesticides and 
insecticides.  Specifically, he recalled that he had to unload 10 
to 12 55-gallon drums, presumably filled with pesticide or 
insecticide, two weeks after he arrived in Korea.  He stated that 
unnamed personnel would spray the insecticides or herbicides by 
land prior to the Veteran and his company building the roads 
behind them.  (DRO Hearing Transcript, page 4).  At the October 
2007 Board personal hearing, the Veteran stated that he had to 
dig into dirt and vegetation in the DMZ while building the roads.  
As such, he believed that he was exposed to herbicides in the 
area.  (Board Hearing Transcript, page 12).  

Although the Veteran is competent to speak of experiences during 
service, the Board does not find his contention that he was 
exposed to Agent Orange to be either competent or credible.  
First, the Veteran contends that he had to unload barrels of 
herbicides or insecticides from a truck shortly after his arrival 
in Korea in October 1969.  The Board finds that the Veteran's 
statements, indicating unloading barrels from a truck, to be 
credible in itself.  However, the Board notes that the Veteran is 
not competent to report what was contained in those barrels.  The 
Board notes that, in his testimony to the DRO, the Veteran did 
not specify the substance contained in the barrels, stating that 
it could have been either insecticide or herbicide.  Moreover, 
the Veteran did not testify seeing a label, writing, or any other 
symbol on the barrels that would have given information as to 
their contents.  He also does not claim to have opened the 
barrels and inspected the contents.  Therefore, although the 
Veteran unloaded barrels in service, the Board finds that he was 
not competent to report that said barrels contained herbicides.

The Board further finds that the Veteran's statements, indicating 
in-service exposure to Agent Orange, are not credible.  The 
Veteran claims that service members sprayed herbicides in order 
to clear vegetation so that the Veteran's unit could build a 
road.  The Veteran indicated that he knew these chemicals were 
used because the areas in which he worked were clear of 
vegetation.  The testimony is that he entered the area well after 
the spraying had occurred, as evidenced by the fact that the 
foliage was already clear of vegetation.  Moreover, the Veteran 
stated that his exposure to these chemicals came as a result of 
digging in the ground to clear the road in the DMZ.  In reviewing 
this account, the Board notes that the Veteran does not claim to 
have participated or witnessed the actual spraying of chemicals.  
In fact, his sole contention appears to be that the area in which 
he worked was clear of vegetation.  Therefore, he was not present 
at the time of the spraying of the materials, and, additionally, 
he has no actual knowledge that any chemicals, to include any 
purportedly contained in the barrels he helped to unload, were 
used in the area in which he was stationed.  

In support of his claim, the Veteran has submitted an article 
found on the internet.  Specifically, in an article from a 
website called "Cyber Sarges," the authors claim that Korean 
officials, citing declassified DOD documents, "fear[ed]" that 
thousands of its soldiers came into contact with Agent Orange 
during the late 1960s and early 1970s.  The article then quotes 
C. David Benbow, a North Carolina attorney who served along the 
DMZ in 1968-69, who estimated that as many as 4,000 soldiers at 
any time during that period could have been affected by Agent 
Orange.  He indicated that his estimate was based upon "the 
number of GIs who received hostile fire pay" while serving 
between 1968 and 1973.  Mr. Benbow noted that the region was on 
heightened alert at that time due to the continuing war in 
Vietnam and the seizure of the USS Pueblo by South Korean forces.  
The article also quotes a January 1989 column written by Denver 
Combs, the director of the Montgomery County Veterans Services 
Center in Kettering, Ohio, which indicated that recently released 
documents indicated that Agent Orange was used as early as 1968, 
primarily along the DMZ, to keep the area on either side of the 
18.5-mile barrier clear of vegetation.  

With respect to the internet article submitted by the Veteran, 
normally medical articles or treatises can provide important 
support when combined with an opinion of a medical professional 
if the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible causality 
based upon objective facts rather than on an unsubstantiated lay 
medical opinion.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks 
v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 
509 (1998).  In this instance, the Veteran apparently contends 
that the information contained in this article supports his 
supposition that he was exposed to Agent Orange in Korea.  
However, the Board does not find that this article is credible 
evidence, indicating such exposure.

First, the article does not specifically state that the Veteran, 
individually, experienced Agent Orange exposure during service.  
Also, the Board notes that, in the article, Mr. Benbow estimates 
that as many as 4,000 GIs were exposed to Agent Orange from 1968 
through 1973.  In a section of the article apparently highlighted 
by the Veteran, Mr. Benbow stated that he based this number on 
the number of GIs receiving hostile fire pay during that time.  
At the October 2007 Board personal hearing, the Veteran reported 
that he received hazardous duty pay while serving in Korea.  
(Board Hearing Transcript, page 6).  However, the Board notes 
that the fact that the Veteran received hazardous duty pay is not 
proof that the Veteran experienced Agent Orange exposure.  First, 
Mr. Benbow's claim that "as many as" 4,000 GIs were exposed to 
Agent Orange is an acknowledged estimate, based solely on those 
receiving hazard pay.  In fact, the entire article contains only 
vague suppositions as to how many men were possibly exposed.  
Moreover, the article acknowledges that hazard pay was awarded 
due to heightened tensions on the Korean Peninsula due to the US 
involvement in Vietnam and the seizure of the 
USS Pueblo.  Also, the article consistently indicates that 
declassified DOD records indicate that Agent Orange was used 
along the DMZ.  However, the article never quotes the records to 
which it refers or gives any identifying information allowing the 
reader to find the records to which it refers.  

Reviewing the evidence collected by the DOD regarding the use of 
herbicides in Korea, a DOD study has indicated that no herbicides 
were sprayed in Korea after July 1969.  When such herbicides were 
used, they were either sprayed by hand or dropped to the ground 
in pellets.  Furthermore, service members used these herbicides 
in an area outside of the DMZ in order to defoliate fields of 
fire between the front line defensive positions and the south 
barrier fence.  In contradiction to the internet article noted 
above, the DOD found no indication that herbicides were sprayed 
in the DMZ itself.  As the Veteran states that he was stationed 
in the DMZ at the time of exposure, the evidence indicates that 
the Veteran was not in the vicinity in which spraying  was 
performed.  The Veteran was not in the country at the time of the 
spraying, was not attached to a unit which was exposed to 
herbicides, and was involved in an activity that would not cause 
him to come into contact with the herbicides.  The record 
contains no credible or competent evidence indicating exposure to 
herbicides, to include Agent Orange.  Therefore, from the 
evidence in of record, the Board finds that the Veteran was not 
exposed to herbicides in service.  See Madden, 125 F.3d at 1481.

Reviewing the treatment evidence of record, in a May 2005 VA 
treatment record, the VA examiner, in reviewing the Veteran's 
social history, noted that the Veteran served in the military and 
reported he was exposed to Agent Orange in Korea.  Having given 
the Veteran a physical examination, the examiner noted that the 
Veteran had both diabetes and prostate cancer.  As the Veteran 
had no other risk factors for these disorders and experienced 
"likely exposure" to Agent Orange in Korea, the examiner opined 
that it was more likely than not that the diabetes and cancer 
were related to Agent Orange exposure.  Moreover, in a July 2005 
VA treatment record, the examiner noted that that the Veteran was 
in Korea for one year on the DMZ.  He further indicated that the 
Veteran was present in Korea in 1969, the year related to Agent 
Orange.  

While the conclusions of a physician are medical conclusions that 
the Board cannot ignore or disregard, see Willis v. Derwinski, 1 
Vet. App. 66 (1991), the Board is free to assess medical evidence 
and is not compelled to accept a physician's opinion.  See Wilson 
v. Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based 
upon an inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  In reviewing the July and 
May 2005 VA treatment records, the Board again notes that the 
credible and competent evidence of record contains no indication 
that the Veteran was exposed to Agent Orange during service.  
Therefore, as the May 2005 examiner's purported opinion of a 
nexus between in-service Agent Orange exposure and any disorder 
is based on the inaccurate factual assumption of in-service Agent 
Orange exposure, the Board finds that it is not of probative 
value in this matter.  See id. (holding that an opinion based 
upon an inaccurate factual premise has no probative value).  

Moreover, regarding the Veteran's claim for service connection 
for hypertension, the Board again notes that the record does not 
contain any treatment record indicating that the Veteran has been 
diagnosed with this disorder.  Accordingly, a grant of service 
connection for hypertension is precluded.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (finding that in the absence of proof 
of present disability there can be no valid claim).

For the above reasons, the Board finds that the preponderance of 
the evidence weighs against service connection for diabetes 
mellitus, prostate cancer, erectile 


dysfunction, peripheral neuropathy, or hypertension, and the 
claims must be denied.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for diabetes mellitus, due to in-service 
herbicide exposure, is denied.

Service connection for prostate cancer with residual urinary 
incontinence, due to in-service herbicide exposure, is denied.  

Service connection for erectile dysfunction, due to in-service 
herbicide exposure, is denied.  

Service connection for peripheral neuropathy, due to in-service 
herbicide exposure, is denied.  

Service connection for hypertension, due to in-service herbicide 
exposure, is denied.  



____________________________________________
J. PARKER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


